UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4884


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

BURNETT TRIONE SHACKLEFORD,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00206-TLW-1)


Submitted:    May 29, 2009                  Decided:   June 19, 2009


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, JOSHUA SNOW KENDRICK, PC, Columbia, South
Carolina, for Appellant.      Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Burnett Trione Shackleford pled guilty pursuant to a

written plea agreement to one count of conspiracy to possess

with the intent to distribute and to distribute 50 grams or more

of cocaine base and 5 kilograms or more of cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846 (2000).                      The district

court sentenced Shackleford to 264 months’ imprisonment.                           On

appeal,   counsel    has   filed      a       brief   pursuant    to     Anders   v.

California,   386   U.S.   738    (1967),        stating   that     there   are    no

meritorious     issues   for    appeal,        but    questioning      whether    the

district court complied with Fed. R. Crim. P. 11 in accepting

Shackleford’s     guilty       plea   and        whether    its     sentence      is

reasonable.     Shackleford filed a pro se brief raising several

issues.   We affirm.

           Because Shackleford did not move in the district court

to withdraw his guilty plea, his challenge to the adequacy of

the Rule 11 hearing is reviewed for plain error.                    United States

v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                     Our review of

the transcript of the plea hearing leads us to conclude that the

district court substantially complied with the mandates of Fed.

R. Crim. P. 11 in accepting Shackleford’s guilty plea and that

the court’s omissions did not affect Shackleford’s substantial

rights.    Critically, the transcript reveals that the district

court ensured the plea was supported by an independent factual

                                          2
basis    and     that     Shackleford       entered            the    plea    knowingly         and

voluntarily       with    an     understanding            of   the    consequences.             See

United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir.

1991).     Further, Shackleford does not suggest that he would have

declined    to     plead       guilty     had       the    district      court’s         Rule    11

colloquy been more exacting.                    Accordingly, we discern no plain

error.

            We review Shackleford’s sentence under a deferential

abuse of discretion standard.                Gall v. United States, 128 S. Ct.

586, 597 (2007).           The first step in this review requires us to

ensure     that     the        district     court          committed         no    significant

procedural error such as failing to calculate (or improperly

calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the 18 U.S.C. § 3553(a) (2006)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.                                    Id.     We

then    consider    the        substantive       reasonableness          of       the    sentence

imposed, taking into account the totality of the circumstances.

Id.      When reviewing a sentence on appeal, we presume that a

sentence       within     a     properly        calculated           Guidelines         range   is

reasonable.        Rita v. United States, 551 U.S. 338, 341 (2007);

United States v. Go, 517 F.3d 216, 218 (4th Cir. 2008).

            Here,        the    district        court      correctly         calculated         the

advisory Guidelines range and gave the parties an opportunity to

                                                3
argue      for    whatever       sentence       they      deemed      appropriate.           The

district         court      also       heard        allocution        from      Shackleford,

considered         the     relevant       § 3553(a)          factors,        and     sentenced

Shackleford within his advisory Guidelines range of 262 to 327

months’ imprisonment.                  Under these circumstances, we conclude

that       the    district       court    did       not     abuse    its     discretion       in

sentencing Shackleford.                 Finally, after review of Shackleford’s

pro se supplemental brief, we conclude it raises no meritorious

issues for appeal.

                 We have examined the entire record in this case in

accordance        with     the    requirements         of    Anders,    and     we    find   no

meritorious        issues        for    appeal. *     Accordingly,         we      affirm    the

district court’s judgment.                    This court requires that counsel

inform Shackleford, in writing, of the right to petition the

Supreme      Court    of    the     United      States      for     further     review.       If

Shackleford        requests        that   a     petition      be     filed,     but    counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on   Shackleford.           We    dispense      with      oral     argument     because      the


       *
        This case was held in abeyance for United States v.
Antonio, 311 F. App’x 679 (4th Cir. 2009) (unpublished).   This
court’s   decision  in  Antonio   supports  our   analysis   of
Shackleford’s case.



                                                4
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      5